Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 
In response to communication with applicant’s correspondent of record, Howard Levy, Reg# 55,378, the application has been amended as follows: 
LISTING OF CLAIMS:

1.	(Currently amended) A system, comprising:
a securable resource;
a securable resource locking element configured to assume a locked condition in which the securable resource is locked and an unlocked condition in which the securable resource is unlocked;
a controller of an operating system (OS), which is receptive of an instruction to authorize users to unlock the securable resource, and which is configured to perform a change mode (CHMOD) interface of the OS, which is disposed in communication with the controller; and
a physical authentication interface that enables or disables a capability of the controller to perform the OS level authentication and issues an indication thereof,
wherein the controller performs the OS level authentication only when enabled to do so by the physical authentication interface and upon receipt of the indication and the instruction to authorize users is received by the controller via the CHMOD interface, and
wherein performing of OS level control of corresponding locking elements is in accordance with the users being determined to be authorized and authenticated and the securable resource comprises one of a safe, a server housed in a rack and features of the server.   
2.	(Cancelled)
5.	(Cancelled)
10.	(Previously presented) A system, comprising:
securable resources;
securable resource locking elements configured to assume locked conditions in which corresponding ones of the securable resource are locked and unlocked conditions in which the corresponding ones of the securable resource are unlocked;
a controller of an operating system (OS), which is receptive of an instruction to authorize users to unlock one or more of the securable resources, and which is configured to perform OS level authentication of the users and OS level control of the securable resource locking elements in accordance with the instruction to authorize users and the OS level authentication; 
a change mode (CHMOD) interface of the OS, which is disposed in communication with the controller; and
a physical authentication interface that enables or disables a capability of the controller to perform the OS level authentication and issues an indication thereof,
wherein the controller performs the OS level authentication only when enabled to do so by the physical authentication interface and upon receipt of the indication and the instruction to authorize users is received by the controller via the CHMOD interface, and
wherein performing of OS level control of corresponding locking elements is in accordance with the users being determined to be authorized and authenticated and the securable resources comprise one of a safe, a server housed in a rack and features of the server.   
11.	(Cancelled)
14.	(Cancelled)
19.	(Currently amended) A method of operating a system, the method comprising:
controlling, by a controller of an operating system (OS), securable resource locking elements to assume locked conditions whereby corresponding securable resources are locked by the securable resource locking elements;
disposing a change mode (CHMOD) interface of the OS in communication with the controller;
receiving an instruction to authorize users to unlock one or more of the securable resources at the controller from the CHMOD interface;
receiving a request from a user to unlock and thereby gain access to one or more of the securable resources;
determining whether the user is authorized to unlock and thereby gain access to the one or more of the securable resources associated with the request; 
determining whether OS level authentication capability is enabled or disabled by a physical authentication interface by determining whether an indication thereof is received from the physical authentication interface;
performing the OS level authentication of the user only in an event the OS level authentication capability is enabled by the physical authentication interface; and
performing OS level control of the corresponding securable resource locking elements in accordance with the user being determined to be authorized and authenticated, 
wherein the securable resources comprise one of a safe, a server housed in a rack and features of the server.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	The prior art of record fails to teach or fairly suggest implementing an OS level controller for issuing instructions to authorize users to unlock a securable resource, via authentication on the OS level and controlling an element for assuming a locked or unlocked condition to place the securable resource in a locked or unlocked state, appending a change mode interface of the operating system and an authentication interface to enable or disable the controller to perform authentication for locking/unlocking the securable resource, and utilizing the change mode interface to send instructions authorizing or denying the controller to perform the OS level authentication, in order to authorize the user to lock or unlock the securable resource, which is implemented as a safe, a server located on a rack, or server features, in the specific manner and combinations recited in claims 1, 3-4, 6-10, 12-13, and 16-19.  
The closest related prior art are cited to state the general state of the art and are not considered to teach the distinguishing features noted above. The prior art includes:
(i) 	US Pat Marsden (US 9,230,380), which teaches providing authentication for users attempting to access a lockable enclosure;
(ii) 	US PG Pub Main-Reade et al (US 2018/0321661), which discloses approving and preventing users requesting authentication to actuate electronic locks;
(iii) 	NPL document "Design of Smart Lock Control System with Function of Active Authentication" – Cun-Bo et al, Department of Information Science and Engineering, Guilin University of Technology, 07/2013; and
(iv) 	NPL document "How to Secure Your Server Room" – Steven Vaughan-Nichols, Hewlett Packackard Enterprise, 10/1/2018.

After thorough review of related prior art, the application has been deemed allowable because of the limitations of, in response to implementing an OS level controller for issuing instructions to authorize users to unlock a securable resource, via authentication on the OS level and controlling an element for assuming a locked or unlocked condition to place the securable resource in a locked or unlocked state, appending a change mode interface of the operating system and an authentication interface to enable or disable the controller to perform authentication for locking/unlocking the securable resource, and utilizing the change mode interface to send instructions authorizing or denying the controller to perform the OS level authentication, in order to authorize the user to lock or unlock the securable resource, which is implemented as a safe, a server located on a rack, or server features, recited in the specific manner and combinations recited within the claims. Upon an extensive search and review, none of the cited prior art taught the specified limitation or provided language for the specified limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20220315